Citation Nr: 1822448	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for defective vision.  

2.  Entitlement to service connection for a dental disorder for treatment purposes.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1951 to January 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran and his son testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In March 2016, the Board remanded this matter for development; it now returns for further appellate review.  

A review of the record shows that the Veteran has been found to be incompetent for VA purposes.  The record also shows that the Veteran's son, listed above, has been found to be the fiduciary on behalf of the Veteran.  See January 2018 Statement of the Case and August 2017 VBMS Compensation and Pension Award Print.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Refractive error of the eye is not a disability for VA purposes.

2.  An eye disorder, to include bilateral cataracts, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  The competent and probative evidence of record does not reflect that the facial trauma the Veteran experienced during his active service resulted in the loss of any of his teeth.

4.  The Veteran has service-connected disabilities rated at 100 percent disabling, thereby making him eligible for Class IV VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder, to include bilateral cataracts, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for Class II(a) eligibility for VA outpatient dental treatment have not been met.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).

3.  The criteria for Class IV eligibility for any needed dental treatment have been met.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161(h) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Eye Disorder

The Veteran contends that he has a bilateral eye disorder that is related to his military service.  Specifically, at the July 2015 hearing he and his son asserted that during combat, the Veteran fell from a truck and struck his face causing debris to lodge in his eyes; they contend that his post-service cataracts are related to the aforementioned incident and/or his diagnosed defective vision during service.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran had a diagnosis of bilateral cataracts during the appeal and was noted to have bilateral intraocular lens implants at an August 2017 VA eye examination.  Notably, while the Veteran also has refractive error, such is not a disability for VA purposes.  Nevertheless, as the Veteran has a currently diagnosed bilateral eye disorder, the remaining question is whether such disorder is related to his military service.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.  In this regard, in August 2017, the Veteran was afforded a VA examination in connection with his claim for service connection.  Following an interview with the Veteran, a review of the record, and a physical examination of the Veteran's eyes, the examiner determined that it was less likely than not that the Veteran's eye disorder was caused by his military service, to include his reported injury jumping out of the truck.  In this regard, the examiner explained that the Veteran's current eye disorder was caused by his refractive error and that he had normal vision with refractive correction.  There is no medical opinion of record to the contrary.

The Board finds that the opinion of the August 2017 VA examiner provided after reviewing the claims file and the Veteran's lay assertions is highly probative as it reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent the Veteran and his son believe that he has a current eye disorder that is related to service, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cataracts is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the lay opinions as to the diagnosis or etiology of the current eye symptomology do not constitute competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed eye disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Similarly, the Veteran and his son are not competent to provide a nexus, and a medical opinion from a medical professional has not related his bilateral eye disorder to his period of service.  The Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions.  

In summary, the Board finds that an eye disorder, to include cataracts, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Eligibility for Outpatient Dental Treatment

In the March 2016 remand, the Board found that the Veteran is seeking service connection for dental problems for the purpose of establishing eligibility for outpatient dental treatment.  

The Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on questions that include, but are not limited to: (1) former Prisoner of War status; (2) whether the veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or, (5) whether the veteran is totally disabled due to a service-connected disability.  38 C.F.R. § 3.381.

The threshold VHA determination of basic eligibility under 38 C.F.R. § 17.161 is based upon meeting the criteria for any of the ten classes.  Relevant to the Veteran's claim, veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment (Class IV eligibility).  38 C.F.R. § 17.161(h).

The Board finds that as the Veteran has disabilities rated as 100 percent disabling, he meets the criteria for Class IV eligibility and is hereby authorized to receive any needed dental treatment.  38 C.F.R. § 17.161 (h).  To this extent only, his claim is granted.  The Board finds, however, that he is not eligible for dental treatment under any other class.  

In this regard, the threshold VHA determination of basic eligibility for care under 38 C.F.R. § 17.161 is based upon meeting the criteria for one of the ten classes of eligibility for care.  Relevant to the Veteran's appeal, VA outpatient dental treatment may be established for veterans who have a noncompensable service-connected dental condition or disability adjudicated as resulting from combat wounds or other service trauma.   38 U.S.C. § 1712; 38 C.F.R. § 17.161(c) (Class II(a) eligibility).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of an external physical force during the service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(b), and teeth lost as a result of loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone) due to trauma or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; see also Simmington v. West, 11 Vet. App. 41, 44 (1998).  Replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(b).

Turning to the evidence of record, at the July 2015 hearing the Veteran testified that he fell down and hit his face jumping out of a truck, breaking some teeth, while his unit was attacked during combat.  He contends he was issued full dentures within one year of his separation from service.  Given his combat service, the Board concedes that the Veteran experienced this claimed facial trauma during service.  See 38 U.S.C. § 1154 (2012).  Nevertheless, absent competent evidence that the trauma the Veteran experienced during service caused the loss of any of his teeth, entitlement to Class II(a) eligibility for outpatient dental treatment must be denied.  See 38 U.S.C. § 1712; 38 C.F.R. § 17.161(c).

In this regard, in July 2017, the Veteran was afforded a VA dental examination to determine whether the loss of any of his teeth was due to facial trauma incurred in service.  After examining the Veteran and reviewing the record, the examiner opined that it is less likely than not that the Veteran's tooth loss was caused by his in-service injury.  In this regard, the examiner noted that a January 1953 dental examination performed in conjunction with the Veteran's separation from service showed that the Veteran had all of his teeth except a few molars that were noted to be missing already in a July 1951 dental record.  Furthermore, the examiner noted that the condition of the Veteran's teeth at the time of separation, did not indicate the need for a full extraction and fabrication of upper and lower dentures.  There is no medical opinion of record to the contrary.  

The Board has considered the Veteran and his son's lay statements that the facial trauma he experienced ultimately resulted in the loss of his teeth.  While they may sincerely believe that his tooth loss is due to the trauma he experienced during service, as lay persons, they do not possess the medical expertise required to make this determination.  See 38 C.F.R. § 3.159(a); see also Jandreau, supra.  

Contrarily, the Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  In short, the Board finds that the most probative evidence is against a finding that the Veteran's tooth loss was caused by his in-service facial trauma.  Consequently, eligibility for VA outpatient dental treatment under Class II(a) must be denied.   
Additionally, the Veteran does not qualify for any of the other eight classes for eligibility.  He is not entitled to class I eligibility for VA dental treatment because he is not service-connected for a dental disorder for compensation purposes (Class I eligibility).  Class II eligibility requires that, for veterans discharged before October 1, 1981, an application for treatment must be made within one year after such discharge from service.  38 C.F.R. § 17.161  (b)(2)(i)(B) and (C).  The Veteran was separated from service in January 1953 and filed his first claim for dental treatment in February 2011; thus, he does not qualify for Class II eligibility.  He also does not qualify for Class II(b) eligibility as he has not been shown to be homeless or eligible for care under 38 U.S.C. § 2062, or Class II(c) eligibility because the record does not show that he was a prisoner of war.  See 38 C.F.R. § 17.161(d), (e).  Further, the Veteran has not previously applied for dental benefits, so he is not entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record of a dental condition that impairs or aggravates a service-connected disorder (Class III eligibility), see 38 C.F.R. § 17.161(g); or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Finally, he is not receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).  Thus, eligibility for treatment cannot be established under any provision aside from Class IV.

In determining the Veteran meets the requirements for Class IV eligibility, the Board has resolved all reasonable doubt in the Veteran's favor.  Unfortunately, as the preponderance of the evidence is otherwise against the claim for entitlement to any other class of outpatient dental treatment, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 56.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral eye disorder, to include cataracts, is denied.

Entitlement to Class II(a) VA outpatient dental treatment is denied.

Entitlement to Class IV VA outpatient dental treatment is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


